      Case 2:20-cv-00031-SAB       ECF No. 19   filed 09/15/20   PageID.84 Page 1 of 2



 1
 2                                                                          FILED IN THE
                                                                        U.S. DISTRICT COURT
                                                                  EASTERN DISTRICT OF WASHINGTON
 3
 4
                                                                   Sep 15, 2020
                                                                       SEAN F. MCAVOY, CLERK

 5
 6                            UNITED STATES DISTRICT COURT
 7                      EASTERN DISTRICT OF WASHINGTON
 8
 9 TRISHA C. RESSA, a Washington
10 Resident,                                       No. 2:20-CV-00031-SAB
11               Plaintiff,
12               v.                                ORDER DISMISSING CASE
13 MURRAY/REIFF, LLC d/b/a ZIMMER
14 BIOMET NORTHWEST, a Washington
15 LLC,
16               Defendant.
17
18
19        Before the Court is the parties’ Stipulation for Dismissal with Prejudice and
20 Without Costs to Any Party, ECF No. 18. The parties stipulate and request the
21 Court dismiss this matter with prejudice, and without costs or attorney fees to any
22 party. Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii) and the joint wishes of the parties,
23 the Court finds good cause to accept the stipulation and enter it into the record.
24        Accordingly, IT IS HEREBY ORDERED:
25        1. The parties’ Stipulation for Dismissal with Prejudice and Without Costs to
26 Any Party, ECF No. 18, is GRANTED.
27        2. This matter is DISMISSED with prejudice and without costs or attorney
28 fees to any party.

     ORDER DISMISSING CASE * 1
      Case 2:20-cv-00031-SAB    ECF No. 19    filed 09/15/20   PageID.85 Page 2 of 2



1        3. Any pending motions are dismissed as moot.
2        4. The trial date and any remaining pretrial deadlines are stricken.
3        IT IS SO ORDERED. The District Court Clerk is hereby directed to enter
4 this Order and to provide copies to counsel.
5        DATED this 15th day of September 2020.
6
7
8
9
10
                                                   Stanley A. Bastian
11                                         Chief United States District Judge
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     ORDER DISMISSING CASE * 2
